EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claims 1 and 10, the term [[interwined]] is changed to intertwined


ALLOWABILITY NOTICE
	Applicant’s response, dated 12/24/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a light bulb, comprising: a driving module including a driving circuitry; at least two flexible filaments, each of the flexible filaments has an LED chip and is capable of emitting light with a different light characteristic from each other, each of the flexible filaments is spiral and intertwined together along a same transverse axis of the light bulb, wherein the flexible filaments are fixed to a conductor frames for electrically connecting to the driving circuitry; and a bulb housing enclosing the filaments.

Because the prior art of record fails to teach or disclose the details of a light bulb, comprising: a driving module including a driving circuitry; at least two flexible filaments, each of the flexible filaments has an LED chip and is capable of emitting light with a different light characteristic from each other, each of the flexible filaments is spiral and intertwined together along a same transverse axis of the light bulb, wherein the flexible filaments are fixed to a conductor frames for electrically connecting to the driving circuitry; and a bulb housing enclosing the filaments, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record. 
As to claim 10 and its dependent claims, the claims recite the details of a light bulb, comprising: a bulb housing and a head housing arranged in series along a longitudinal axis of the light bulb; a first filament having a first LED chip capable of emitting a first light with a first color characteristics and a second filament having a second LED chip capable of emitting a second light with a second color characteristics, the first filament and the second filament are fixed to a conductor frame and interwined together along a same transverse axis; and a driving module configured to provide a driving current to the first filament and the second filament via the conductor frame.
The closest prior art, Van Jijswik [US 2008/0137360] teaches the details of a light bulb with LEDs and flexible filaments, but fails to teach the details of the intertwined filaments which span a transverse axis of the light bulb, in combination with other claimed elements and limitations. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of a light bulb, comprising: a bulb housing and a head housing arranged in series along a longitudinal axis of the light bulb; a first filament having a first LED chip capable of emitting a first light with a first color characteristics and a second filament having a second LED chip capable of emitting a second light with a second color . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875